Garland, J.,

delivered the opinion of the
This suit is instituted on three drafts, drawn by the defendant on the late John Linton, in the year 1833, payable in thirty, sixty and ninety days, and amounting to seven hundred and forty dollars, directing the amount to be charged to Mr. F. D. Conrad. Linton accepted, and paid the drafts, and when he called on Conrad for the amount, he refused to pay it, saying the defendant was not authorized to draw on his account. He then called on the defendant to pay the amount, who in the summer of 1835, to use the language of one of the witnesses, “ promised to give a draft on the late firm of Lastrapes & Desmare, payable on the 1st of Marcb, 1836, in favor of plaintiffs for said drafts, but told deponent he wished to see Mr. Desmare, previous to giving said draft,” he at the same time, said Mr. Conrad ought to have paid the amount. On the 26th of September, 1835, he wrote a letter *116to Joshua Baker, Esq., who was the attorney of the plaintiffs', in which, after explaining why he could not give the draft oí); Messrs. Lastrapes & Desmare, which he'had promised, he says, “ I wish you in the meantime to feel assured, that I shall do all I can to see it paid, either by Mr. Conrad or myself, between this time and the month of March next.” He also expresses the hope no suit will be brought against him, as it would not hasten the payment, and further expresses his intention to “ consider Mr. Conrad as bound in his settlement of (he affairs of the Parc Perdu plantation, for all the the drafts given by him, and accepted by Linton. In April, 1837, this suit was commenced, and the defendant then de- / nied his liability, and reasserts that he drew the drafts as Con-/ rad’s agent. The District Court gave a judgment for the( defendant, from which the plaintiffs appealed.
A promise to pay certain drafts by the defendant ■who avers that he drew them as agent, will bind him personally, and authorize the drawee who has paid the drafts to recover the amount from him. The case is stronger when the principal disavows the, acts of his alleged agent.
There is a bill of exception, in the record, to the opinion of the court below, rejecting certain depositions offered by the-defendant, which we do not consider it necessary to decide upon, as the testimony, if admitted, would not change the opinion we entertain as to the liability of the defendant.
We do not concur in the opinion of the District Court. Admitting for the argument, that the position taken by the defendant, in the first instance, was correct, yet his subsequent promise, verbally and in writing, to pay (he drafts, binds him. No principle can be clearer than that, if an agent draws a draft or bill of exchange, which is paid by the drawee, and the agent afterwards promises to become personally responsible, that he is bound by the engagement, and- the case is stronger, when the reputed principal disavows the act, and refuses to sanction it.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided, and reversed; and this court, proceeding to give such judgment as ought to have been given in the court below, do further order and deciee, that the plaintiff do recover of, and have judgment against the defendant, S. W. Walsh, for the sum of seven hundred and forty dollars, with interest thereon, at *117the rale of five per cent, per annum, from the 13th day of i April, in the year 1837, until paid, and costs in both courts.